Citation Nr: 0413666	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  96-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder to include asthma and chronic obstructive pulmonary 
disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and March 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This case was previously before the Board.  In May 1998, it 
remanded the case to the RO for additional development.  Upon 
return from the RO, in a June 1999 decision, the Board denied 
service connection for a respiratory disorder and an acquired 
psychiatric disorder.  The veteran appealed that decision to 
the U. S. Court of Appeals for Veterans Claims (Court).  In a 
June 2001 Order, the Court vacated the decision and remanded 
the case to the Board for consideration of the then recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. 
§ 5100 et seq. (West 2002).  

On remand from the Court, the Board undertook additional 
development on the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Following completion of that development, the Board issued a 
decision in June 2003 in which it again denied service 
connection for each issue on appeal.  The veteran appealed 
that decision to the Court.  Pursuant to a joint motion by 
the parties, in a November 2003 Order, the Court vacated the 
Board decision and remanded the case to the Board for 
additional consideration of the VCAA.  By letter dated in 
January 2004, the Board advised the veteran, through his 
representative, that there was additional time in which to 
supplement the evidence and argument before the Board.  No 
response has been received.  The case is again ready for 
appellate consideration.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


REMAND

As noted above, the VCAA was enacted during the course of 
this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Among other things, the VCAA expanded 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

As discussed in the joint motion to the Court, review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  That is, there 
is no notice to the veteran that explains which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate each of the claims on 
appeal, and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice must comply with 38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, 
Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response. 

If additional evidence is received or 
secured following the above notice, the 
RO should readjudicate the issues on 
appeal.  If the disposition of either 
issue remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


